    Case 20-20425-GLT                Doc 287
                                        Filed 04/30/21 Entered 05/03/21 08:12:47
                                                                          Desc
                                                                          FILEDMain
                                       Document      Page 1 of 2 COURT
                          IN THE UNITED STATES BANKRUPTCY                 4/30/21 4:32 pm
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA          CLERK
                                                                          U.S. BANKRUPTCY
 In re:                                    :       Case No.: 20-20425-GLT COURT - :'3$
                                                               :               Chapter:       11
 VideoMining Corporation                                       :
                                                               :
                                                               :               Date:          4/30/2021
                        Debtor(s).                             :               Time:          02:00

                                               PROCEEDING MEMO


MATTER:              # 265 - Con't Sta tus Conference for the Purpose of Discussing Ca se Ma na gement Issues

                       # 274 Emergency Motion To (1) Authorize Continued Use of Ca sh Colla teral;
                      (2) Extend Ma turity Da te of the DIP Loa n; and (3) Approve Bridge Loan
                                  # 277 - Objection filed by Enterprise Bank
                                  # 278 - Objection filed by White Oa k Business Ca pita l, Inc.
                                  # 282 - Sta tus Report filed by the Debtor

APPEARANCES:
                    Debtor:         Rya n Cooney (R Sha rma - CEO and Christopher Bossi - Financial Consultant present)
                    Enterprise:     Thoma s Maxson
                    White Oa k:     Jeffrey Rosentha l, George Snyder (a nd Kysha Pierre-Louis)

NOTES: (2:36)

[Pa rties sought a n opportunity to confer from 2 p.m. to 2:36 p.m.]

Cooney: Ba sed on discussions with Enterprise and White Oa k they a re in a greement with the proposed resolution. We were a ble to
confirm a sa le subject to documentation. We're going to a gree to a 14 da y budget a nd during those 14 da ys we're going to try to get
the highest a nd best offer we can from AGSM.

Court: There's pa yroll shown on a weekly ba sis, so it's going to be pa id current?

Cooney: The week ending May 7 - the $36,000 is the non-ma nagement pa yroll pa id in week 65, a nd the ma na gement salaries would
be paid in week 66.

Court: That is pa yroll a ccrued through wha t period?

Cooney: Through April 30. For a ll our non-ma na gement employees, the pla n is to pay them the pa yroll ending April 30 by next
Tuesda y/Wednesday.

Court: Where do we stand a t the end of week 66?

Bossi: The wa y the pa yroll works - it's deducted from the a ccount a nd pa id to the employees directly. Then one week la ter it pays the
pa yroll ta xes.

Court: All three pa yroll distributions relate to pa yroll through April 30?

Bossi: Yes.

Court: Wha t will the pa yroll obliga tions be from Ma y 1-14 a s of Ma y 14? Ha lf of the April a mounts?

Bossi: Roughly ha lf of those numbers, but the CEO sa la ry for April will show a s pa st due beca use he's choosing to forgo it.

Court: Wha t other a ccrued expenses will be owed as of Ma y 14 that a re not reflected on the budget?

Bossi: On May 14 there will be $100,000 of expenses. $60,000 payroll/ta xes including the mana gement April salaries. The
rema inder of the $100,000 would be contractors and my fee.

Court: Wha t are the prospects for other sa les, a side from Dr. Pepper?

Mr. Sharma: Five or six other a ccounts a re a ctive. The budget ha s been a lloca ted but they're waiting to pull the trigger. I expect 2-3
to close by Ma y 14 which would be a n a dditiona l $250,000 over a nd a bove the Keurig deal.
Rosentha
   Casel: Looking a t the DIP loa n,
          20-20425-GLT            Docthere's
                                         287 only aFiled
                                                    bout $75,000 a va ila ble
                                                          04/30/21            to borrow
                                                                          Entered       if nothing cha
                                                                                      05/03/21         nges between
                                                                                                   08:12:47         now and
                                                                                                                 Desc       the 14th.
                                                                                                                         Main
                                                    Document
Cooney: We'd ha ve a bala nce of $237,500 with a max of $335,000.
                                                                      Page 2 of 2

Court: Why is the budget showing a ma x of $325,000 on the DIP? The Court order increa sed it to $335,000.

Cooney: I think the $325,000 figure is a typogra phica l error. After Ma y 14 there's going to be a dditiona l collections.

Ma xson: Not problema tic for my client. We'll look a t the invoice very ca refully, but we have confidence in the debtor.

Rosentha l: We're reluctantly agreeing to give them the time to work this out. We're worried we'll get to Ma y 14 and they'll have $357
in the ba nk.

Bossi: We did a pply for one of the COVID relief progra ms, a nd tha t would be a dditiona l working ca pita l I hope to see.

Court: Wha t is the timing expecta tion with the Ama zon license since it can be independent of the other deal?

Cooney: If the Court a llows, I would file a motion to a pprove the a greement on an expedited ba sis by the end of next week. It's a
non-exclusive license.

Court: I wa nt to ensure va lue doesn't continue to erode. If there isn't a dea l, we're done. I will a pprove this a s a two-week interim
budget a nd I will consider the bridge loa n to be withdra wn.

Cooney: It ma y be implicit if the Court enters an order - but does it need to sa y the maturity da te is a lso extended?

Ma xson: No objection to that.

Cooney: Is everyone ok with me filing an expedited motion to a pprove the Ama zon closing? I would put in there that a dvertising and
competitive bidding isn't necessa ry.

Rosentha l: We'd like a letter from AGSM cla rifying tha t the Ama zon dea l won't impa ct its offer.

Bossi: I ca n ha ve that to you a t the la test on Monday.

Court: I wonder whether there a re a ny cha pter 5 claims tha t need to ca rved out. I'm a lso not inclined to wa it 60 days for a closing to
occur.

Rosentha l: Ca n we continue the sta tus conference to a time you ha ve a vaila ble now so that we can reserve a spot?

Court: Ma y 12 is open. If you file the motion any time through Ma y 7th I ca n still give you the 12th.

OUTCOME:

1. Court's Status Conference for the Purpose of Discussing Case Management Issues [Dkt. No. 265] is CONTINUED to Ma y 12, 2021
at 11:30 a.m.

2. Debtor's Emergency Motion To (1) Authorize Continued Use of Cash Collateral; ( 2) Extend Maturity Date of the DIP Loan; and
(3) Approve Bridge Loan [Dkt. No. 274] is GRANTED in pa rt a nd DENIED in pa rt. [HT to Issue Proposed Order a t Dkt. No. 274-5
with the following modifica tions: in Pa ra graph 1. Cha nge "July 2nd, 2021" to "Ma y 14, 2021" a nd strike " the Motion a s Exhibit D"
a nd a dd "this Order "; 2. Add a new Para gra ph 2. "2. The ma turity da te on the DIP Loan is extended through Ma y 14, 2021"; 3. Strike
old pa ra gra ph numbers 2, 3, 4, a nd 5; 4. Add new para gra ph 7 " 7. A continued status conference a nd hearing on the continued use of
ca sh collatera l is set for Ma y 12, 2021 a t 11:30 a .m."; a nd 5. Atta ch Exhibit A from the Sta tus Report a t Dkt. No. 282 to the Order]

DATED: 4/30/2021
